Order entered June 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00129-CR

                         BRANDON KYRELL JEFFERY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068488

                                           ORDER
       Before the Court is appellant’s June 24, 2019 motion requesting appointment of counsel

and a copy of the appellate record. Appellant’s motion is DENIED. Appellant may contact the

Clerk of the Court to arrange for payment for a copy of the record.


                                                      /s/   ADA BROWN
                                                            JUSTICE